We concur generally in the opinion as delivered, except that as to the first division we qualify our concurrence as follows: Whether or not Ewing v. Moses, 50 Ga. 264 (4), was correctly decided on principle, we regard it as a controlling precedent in the instant case; and for this reason we concur in the conclusion reached in the first division, without committing ourselves on the question whether equity, under correct principles, though having concurrent jurisdiction with the court of ordinary in such case, should yet decline to exercise it where there are no peculiar or special facts such as would render an accounting in the court of ordinary inadequate for some reason. Although the decisions are not harmonious, there may be, among the various cases, others besides Ewing v. Moses, that would be equally binding; but it is unnecessary here to appraise other adjudications, since that decision alone, as we view it, determines the question as now presented. Code, § 6-1611. Nor is it necessary here to consider stare decisis. See special concurrence in Robinson v. Georgia Savings Bank c. Co.,185 Ga. 688, 701 (196 S.E. 395), and comments in Matson v.Crowe, 193 Ga. 578 (4), 584 (19 S.E.2d 288).
The decision in the instant case accords with the views of Justice Jenkins as expressed in the Robinson case; but he thought then, as he does now, that the previous adjudications were controlling, and he now joins Justices Bell and Grice in wishing to withhold commitment upon the question of their soundness.